UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)-765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2014 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Annual Report August 31, 2014 Samson STRONG Nations Currency Fund Institutional Class (SCAFX) Investment Adviser Samson Capital Advisors LLC 600 Lexington Avenue, 20th Floor New York, New York10022 Phone: 1-855-SCA-FNDS (1-855-722-3637) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 14 INVESTMENT HIGHLIGHTS 16 SCHEDULE OF INVESTMENTS 19 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 23 STATEMENT OF ASSETS AND LIABILITIES 24 STATEMENT OF OPERATIONS 25 STATEMENTS OF CHANGES IN NET ASSETS 26 FINANCIAL HIGHLIGHTS 27 NOTES TO FINANCIAL STATEMENTS 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 38 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 39 NOTICE OF PRIVACY POLICY & PRACTICES 43 ADDITIONAL INFORMATION 44 Dear Shareholder, Certainly, the recent dollar rally has been of concern to all currency investors. The currencies of fading hegemons like the Japanese yen, and the euro are down sharply, emerging market currencies have been down in value against the dollar by varying amounts, and even STRONG nation currencies have been under pressure.Thus far the dollar rally has been indiscriminant, as the U.S. currency has moved up against virtually all foreign currencies. It is important to note that we do not believe the type of broad based dollar rally we have seen is sustainable for the longer term, certainly not against most STRONG balance sheet nations. In the intermediate term, we think it likely that the character of the dollar rally will evolve from a rally against all currencies to a rally that is narrower – primarily a price adjustment that is felt most sharply by the other fading hegemons, and financially frail emerging market currencies.When we examine the fundamental case for a dollar rally against the euro and the yen, in particular, it will become clearer why the causes for the dollar rally against those currencies does not readily translate to a sustained rally against STRONG nations’ currencies. The dollar rally against the fading hegemons has been driven by a basket of inter-related factors: growth and inflation differentials and their consequential impact on relative central bank policy and bond yields. Simply put, the Eurozone economy remains very weak, the risks of deflation has been rising, and the European Central Bank has announced it will embark on a new program of quantitative easing to reverse those trends. Exhibit 1: Eurozone Real GDP Growth Rate Source: Eurostat The situation in Japan, and the policy mix, is somewhat similar.Yield hungry global investors, who look at the U.S. Treasury market in the context of the low yields offered by German and Japanese bond markets, have been choosing the Treasury market as the destination for their investments and this flow of capital supports a dollar rally against those currencies. 3 Exhibit 2: Sovereign Yield Curves as of August 31, 2014 Source: Merrill Lynch It is worth noting that in our last letter to shareholders in our February 28, 2014 semiannual report, we observed that the euro was at an extreme level of overvaluation, particularly against a basket of “mid cap” currencies (defined as those currencies with the next largest daily trading volume outside the G4, which includes many of our 2014, STRONG nations currencies). Since our last report to shareholders on February 28th, the euro has fallen and has greatly underperformed the mid cap average. We believe we are now entering an environment more favorable to STRONG nations currencies on a relative basis, and less favorable to fading hegemons. We can see this shift in relative performance has been moving in favor of STRONG nations currencies when we look at the charts below. Exhibit 3: Difference of 12 Month Rolling Returns, Mid Cap Average* – Euro * The Mid Cap Average is a float weighted basket of currencies with 0.5-5.0% share of total foreign currency daily turnover as of 12/31/13 per the Bank of International Settlements.It includes:Australian dollar, Swiss franc, Canadian dollar, Mexican peso, Chinese renminbi, New Zealand dollar, Swedish krona, Russian ruble, Hong Kong dollar, Norwegian krone, Singapore dollar, Turkish new lira, South Korean won, South African rand, and Brazilian real. Source: Bloomberg as of August 31, 2014 4 Average Annual Total Returns as of Month Ending August 31, 2014 1 Year Since Inception (8/31/12) SCAFX (Institutional)(1) -3.51% -3.97% Gross Net Expense Ratio 1.44% 1.03% Past performance does not guarantee future results. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1-855-SCA-FNDS. The Adviser has agreed to waive its management fees and/or reimburse Fund expenses through at least August 31, 2015. Effective May 30, 2014 Investor Class shares were closed and converted into the Fund’s Institutional Class shares. Exhibit 4: Difference of 3 Month Rolling Returns, Samson STRONG Nations Currency Fund – Euro Source: Bloomberg as of August 31, 2014 While we do not believe the Fed will be tightening anytime soon, many investors believe the Fed is closer to raising interest rates than any other major central bank and that has given support to a dollar rally.The implied forwards embedded in the U.S. Treasury curve support our view on this point. As the chart below shows, the Treasury market is already discounting a big increase in short rates over the next year. 5 Exhibit 5: US Treasury Forward Curve Exhibit 6: US CPI YOY Source: Bloomberg as of August 31, 2014 Yet, like the European Central Bank (ECB), the Fed wants the level of inflation to rise, and, as the recent Consumer Price Index (CPI) report showed, the rate of inflation has been actually falling. As long as raising the level of inflation well above 2% remains a focus of Federal Reserve policy, the Fed will not raise interest rates anytime soon.And, if the Fed is not likely to raise rates, then the dollar has surged too much against all currencies. In this context, we think the dollar rally will evolve and that currency styles will diverge in performance. As the currencies of fading hegemons seem to be driven by the central bank policy cycle at this time, we believe they will continue to be adversely impacted by the Quantitative Easing policies being pursued by the ECB and the Bank of Japan. Emerging market currencies that are impacted by overall global growth concerns, and whose more fragile financial systems can be threatened by even the possibility of a tighter Fed policy will also be pressured. We think our STRONG nations currencies, with superior longer term growth prospects, healthier employment rates, stronger balance sheets, and more effective governments, are better positioned to respond to a multiplicity of rising challenges, and will fare better, on a relative value basis, in the environment ahead. In the meantime, we will continue to use our fundamental approach to currency analysis to select our currencies, while using our risk management disciplines to mitigate the volatility of the markets, as we seek to continue to deliver the diversification benefits of currencies as an asset class. Management Discussion of Fund Performance For the twelve month period of August 31, 2013 through August 31, 2014, the return for the Samson STRONG Nations Currency Fund (the “Fund” or “STRONG”) -3.51%. The 3-Month T-Bill returned 0.05% for the same period. As a matter of reference, the inverse of the U.S. Dollar Index, which represents the performance of major currencies and is dominated by the type of “large cap” currencies we do not purchase (i.e. the euro, Japanese yen, and British pound), had a return of -0.80% for the period. It should be noted this currency benchmark does not hold gold, short maturity bonds or most of the strong balance sheet currencies in our strategy. As the data below shows, the performance among STRONG nation’s currencies was highly varied. For the trailing 12-month period, 6 we can see that the Asian currencies in our solution set did best, benefiting from healthier economies geared to higher (if decelerating) Chinese growth rates. Currencies more closely associated with slower growth in Europe and North America generally performed more poorly. Our allocations to these currencies, as well as gold, proved to be a particularly negative drag on performance. Exhibit 7: Spot Currency Performance Relative to USD (8/31/13 - 8/31/14) Currency Spot Return South Korean Won 9.41% New Zealand Dollar 8.22% Australian Dollar 4.92% Israeli Shekel 2.46% Singapore Dollar 2.08% Swiss Franc 1.26% Taiwan Dollar 0.18% Inverse US Dollar Index -0.80% Norwegian Krone -1.28% Canadian Dollar -3.14% Swedish Krona -5.33% Gold -7.74% Czech Koruna -7.89% Chilean Pesos -12.94% Source: Bloomberg Our holdings at the end of the period show we continue to maintain a geographic balance in our positioning, but that we are also increasingly deemphasizing European and commodity exposures. While we maintained exposures to commodity related Canadian and Australian dollars, as well as the Norwegian krone, we eliminated our exposure to Chilean pesos. We also reduced our European exposures by essentially eliminating our Swedish krona currency exposures. At this time we have hedged more than 18% of the portfolio as a way to continue to reduce volatility and mitigate the drawdowns caused by a further dollar rally. Our decisions have been influenced by our proprietary single currency momentum studies among other factors. Exhibit 8: STRONG Currency Exposure as of 8/31/14 7 Exhibit 9: STRONG’s Diversification Benefits, Daily Correlation (8/31/12 – 8/31/14): In a year characterized by a sharp rise in geopolitical tensions and large swings in equity, commodity, and currency market valuations, we continue to be pleased that our risk management disciplines are allowing us to deliver the currency diversification benefits of STRONG nations currencies, with less volatility. Investors in STRONG have benefited from its diversification features and risk management and obtained currency exposure through this low volatility strategy.The annualized standard deviation of returns for STRONG since inception was 3.69% as of August 31, 2014.During that same time, the Fed Major Currencies Index and many individual currencies generated much higher volatilities, as the table below demonstrates. 8 Exhibit 10: Annualized Standard Deviation of Monthly Returns (8/31/12 - 8/31/14) Source: Bloomberg A number of our investors are also increasingly looking towards our Fund as a source of currency exposures that cannot readily be obtained through a typical global bond index.The chart below compares the currency exposure of the Barclays Global Treasury ex U.S. Index to STRONG’s exposure. Needless to say, the industry standard market capitalization indices do not offer exposure to the type of mid cap currencies we utilize. We look forward to updating investors on these concepts in future reports. 9 Exhibit 11: Currency Exposure Comparison Samson STRONG Barclays Global Nations Treasury Currency Fund ex-US Index As of 8/31/2014 8/31/2014 South Korean Won 9.70% Norwegian Krone 9.45% 0.26% Singapore Dollar 9.38% Australian Dollar 9.34% 1.54% Canadian Dollar 9.34% 2.06% Taiwan Dollar 9.32% New Zealand Dollar 9.23% 0.26% Israeli Shekel 9.05% 0.33% Gold 6.89% Swedish Krona 0.04% 0.45% US Dollar/Hedged 18.26% Chilean Peso 0.03% Czech Koruna 0.27% Danish Krone 0.74% Euro 38.74% Hong Kong Dollar 0.05% Japanese Yen 37.00% Korean Won 2.86% Malaysia Ringgit 0.51% Mexican Peso 0.91% Turkish Lira 0.44% Polish Zloty 0.60% British Pound 10.72% Russian Ruble 0.32% S African Rand 0.51% Singapore Dollar 0.36% Swiss Franc 0.54% Thai Baht 0.50% Sources: Barclays, Bloomberg Definitions and Disclosures Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-SCA-FNDS. Short term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on returns. The Gross Expense Ratio is 1.44% (Institutional Class). 10 Investment Terms • Cumulative currency return is measured relative to the U.S. Dollar.For example: The cumulative return of the Japanese Yen (JPY) from 12/31/1999 through 12/31/2010 was 32.3%.This means that if an investor had $1 worth of JPY on 12/31/1999, held it for the 10 year period, and then changed it back into U.S. Dollars on 12/31/10, it would be worth $1.323. • Annualized standard deviation is a measure of volatility, specifically, the dispersion of a set of data from its mean.The more spread apart the data, the higher the deviation. • A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. Index Definitions • The 3-Month T-Bill is a short term debt obligation backed by the U.S. government with a maturity of three months. • The Barclays 5 Year Municipal Index is a rules-based and market value weighted index engineered for the long-term tax-exempt bond market. To be included in the Index, bonds must be rated investment-grade (Baa3/BBB- or higher) by at least two of the following ratings agencies:Moody’s, S&P, Fitch. The bonds must be between 4 to 6 years from their maturity date. • Barclays U.S. Aggregate Index provides a broad-based measure of U.S. investment-grade fixed income markets. • Barclays Global Aggregate ex U.S.Index provides a broad-based measure of the global investment-grade fixed income markets. The two major components of this Index are the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices.The Index also includes Eurodollar and Euro-Yen corporate bonds, Canadian government, agency and corporate securities. • Barclays Global Treasury ex U.S. Index is composed of the Treasury securities included in the Barclays Global Aggregate ex U.S. Index. • Federal Reserve Major Currencies Index measures the strength of the U.S. Dollar against a trade weighted basket of currencies.The weightings of this Index are rebalanced on an ad hoc basis by the Federal Reserve.The inverse of this Index measures the strength of a trade weighted basket of currencies against the U.S. Dollar. • MSCI EAFE Index serves as a benchmark of the performance in major international equity markets as represented by 21 major MSCI indexes from Europe, Australia, and Southeast Asia. • MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. • S&P 500 Index® is a benchmark representation of the U.S. 500 large-cap equities market. 11 • Goldman Sachs Commodity Index (GSCI) is a composite index of commodity sector returns which represents a broadly diversified, unleveraged, long-only position in commodity futures. • U.S. Dollar Index calculates the return of a trade weighted basket of currencies versus the U.S. Dollar.The inverse of this Index measures the strength of a trade weighted basket of currencies against the U.S. Dollar. U.S. Dollar Index® and USDX® are trademarks and service marks of the ICE®.Neither the ICE® nor its affiliates are connected with or express any opinion concerning the Samson STRONG Nations Currency Fund. A currency is a form of monetary units issued by a sovereign nation as a mode of exchange.Currencies are stores of value subject to trading between nations and investors in foreign exchange markets, which determine the relative value of different currencies.The value of a currency is determined in comparison to another reference currency; thus, the value of one currency relative to another could rise due to strengthening economic conditions in the first nation and/or weakening economic conditions in the second.Since governments and their constituent central banks retain control over coinage and issuance, the value of currencies may also be affected by government fiscal policy, central bank monetary action, and trade policy (including tariffs, currency pegs, and capital controls).Further, non-U.S. Dollar-denominated short duration fixed income securities often proxy for currencies, but like other fixed income securities, introduce an element of interest rate risk as well. A stock is a security representing an equity, or ownership interest, in a company.Stocks are generally perceived to have more financial risk than bonds in that bond holders have a claim on firm operations or assets that is senior to that of equity holders.In addition, stock prices are generally more volatile than bond prices.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.A stock may trade with more or less liquidity than a bond depending on the number of shares and bonds outstanding, the size of the company, and the demand for the securities.Similarly, the transaction costs involved in trading a stock may be more or less than a particular bond depending on the factors mentioned above and whether the stock or bond trades upon an exchange.Depending on the entity issuing the bond, it may or may or may not afford additional protections to the investor, such as a guarantee of return of principal by a government or bond insurance company.There is typically 12 no guarantee of any kind associated with the purchase of an individual stock.Bonds are often owned by individuals interested in current income while stocks are generally owned by individuals seeking price appreciation with income a secondary concern.The tax treatment of returns of bonds and stocks also differs given differential tax treatment of income versus capital gain. Jonathan E. Lewis Iraj Kani, PhD Lead Portfolio Manager Co-Portfolio Manager The Samson STRONG Nations Currency Fund is distributed by Quasar Distributors, LLC. It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. For more complete information regarding performance and holdings, please refer to the schedule of investments and the schedule of open foward currency contracts of this report. Must be preceded or accompanied by a Prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings or geographical areas than a diversified fund. The Fund may also invest in gold, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management and the risk that a position could be closed when most advantageous. Investing in derivatives could lose more than the amount invested. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Diversification does not assure a profit, nor does it protect against a loss in a declining market. 13 Samson STRONG Nations Currency Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/14 – 8/31/14). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 14 Samson STRONG Nations Currency Fund Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 1, 2014 - March 1, 2014 August 31, 2014 August 31, 2014* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 15 Samson STRONG Nations Currency Fund Investment Highlights (Unaudited) The Fund seeks to generate positive returns with limited drawdowns over full market cycles through investments in currencies, securities, and instruments that are associated with strong nations.The Fund focuses on the currencies of nations with healthy economies and financial systems, healthy fiscal trends, more democratic governance, rule of law, transparency and with societies that are becoming more free.We will also seek to hedge foreign currency exposures back into the dollar during periods of dollar rally. STRONG nations are nations and regions that share the following characteristics: S Sustainability Healthy Fiscal Trends T Transparency Readily Available Data R Regulatory Quality Rule of Law O Openness Freer Countries and FX (foreign exchange or Forex) Rates N National Fundamentals Healthier Economies and Financial Systems G Governance More Democratic Allocation of Portfolio Holdings (% of Investments)* * As of August 31, 2014 16 Samson STRONG Nations Currency Fund Investment Highlights (Continued) (Unaudited) Average Annual Returns – As of August 31, 2014 Since One Inception Year (8/31/12) Institutional Class (3.51)% (3.97)% BofA Merrill Lynch 3 Month Treasury Bill Index 0.05% 0.08% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-SCA-FNDS (1-855-722-3637). Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on August 31, 2012, the inception date of the Fund.The graph does not reflect any future performance. The BofA Merrill Lynch 3 Month Treasury Bill Index is an unmanaged index that tracks 3 month U.S. government securities.One cannot invest directly in an index. 17 Samson STRONG Nations Currency Fund Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $100,000 Investment *Inception Date 18 Samson STRONG Nations Currency Fund Schedule of Investments August 31, 2014 Principal Amount Currency Value AUSTRALIA – 8.15% Foreign Government Bonds – 8.15% Australia Government Bond 6.250%, 04/15/2015 AUD $ 4.750%, 10/21/2015 AUD Queensland Treasury Corp. 6.000%, 04/21/2016 AUD TOTAL AUSTRALIA (Cost $6,025,514) CANADA – 16.77% Foreign Government Agency Issues – 8.62% Province of British Columbia, Canada 1.200%, 04/25/2017 USD Province of Manitoba, Canada 1.300%, 04/03/2017 USD Province of Ontario, Canada 0.950%, 05/26/2015 USD 2.700%, 06/16/2015 USD 1.000%, 07/22/2016 USD Foreign Government Bonds – 8.15% Canadian Government Bond 1.000%, 08/01/2016 CAD 1.500%, 03/01/2017 CAD 1.500%, 09/01/2017 CAD 1.250%, 03/01/2018 CAD TOTAL CANADA (Cost $12,922,691) The accompanying notes are an integral part of these financial statements. 19 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) August 31, 2014 Principal Amount Currency Value GERMANY – 2.66% Foreign Government Agency Issues – 2.66% KFW 4.125%, 10/15/2014 USD $ 2.625%, 03/03/2015 USD TOTAL GERMANY (Cost $2,015,669) Shares GOLD – 6.90% iShares Gold Trust (a) USD SPDR Gold Shares (a) USD TOTAL GOLD (Cost $5,211,546) Principal Amount MULTILATERAL INSTITUTIONS – 9.31% Foreign Government Agency Issues – 9.31% Asian Development Bank 2.625%, 02/09/2015 USD Inter-American Development Bank 0.500%, 08/17/2015 USD 5.125%, 09/13/2016 USD 1.125%, 03/15/2017 USD International Bank for Reconstruction & Development 2.375%, 05/26/2015 USD 0.500%, 04/15/2016 USD Nordic Investment Bank 5.000%, 02/01/2017 USD TOTAL MULTILATERAL INSTITUTIONS (Cost $7,061,370) The accompanying notes are an integral part of these financial statements. 20 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) August 31, 2014 Principal Amount Currency Value NEW ZEALAND – 8.11% Foreign Government Bonds – 8.11% New Zealand Government Bond 6.000%, 04/15/2015 NZD $ 6.000%, 04/15/2015 NZD TOTAL NEW ZEALAND ($6,103,329) NORWAY – 4.36% Foreign Government Bonds – 4.36% Norway Government Bond 5.000%, 05/15/2015 NOK TOTAL NORWAY (Cost $3,487,024) SWEDEN – 9.60% Foreign Government Agency Issues – 2.68% Svensk Exportkredit AB 1.750%, 10/20/2015 USD Foreign Government Bonds – 6.92% Sweden Government Bond 4.500%, 08/12/2015 SEK 3.000%, 07/12/2016 SEK TOTAL SWEDEN (Cost $7,452,575) Shares UNITED STATES – 24.67% Short-Term Investments – 2.42% Fidelity Institutional Money Market Funds – Money Market Portfolio, 0.044% USD The accompanying notes are an integral part of these financial statements. 21 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) August 31, 2014 Principal Amount Currency Value U.S. Government Notes – 18.95% 0.625%, 02/15/2017 USD $ 0.625%, 08/31/2017 USD 0.625%, 09/30/2017 USD U.S. Treasury Bills – 3.30% 0.041%, 10/02/2014 (b) USD 0.041%, 12/18/2014 (b) USD TOTAL UNITED STATES (Cost $18,689,388) Total Investments (Cost $68,969,106) – 90.53% Other Assets in Excess ofLiabilities – 9.47% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown is effective yield based on the purchase price. The calculation assumes the security is held to maturity. Currency abbreviations: AUD – Australian Dollar CAD – Canadian Dollar NZD – New Zealand Dollar NOK – Norwegian Kroner SEK – Swedish Krona The accompanying notes are an integral part of these financial statements. 22 Samson STRONG Nations Currency Fund Schedule of Open Forward Currency Contracts August 31, 2014 Purchase Contracts: Amount of Amount of Counter- Forward Currency Currency Currency Currency Unrealized party of Notional Expiration to be to be to be to be Appreciation contract Amount Date Received Received Delivered Delivered (Depreciation) JPM 9/15/14 CLP $ USD $ $ ) STA 9/15/14 ILS USD ) STA 9/15/14 KRW USD CITI 9/15/14 SGD USD ) CITI 9/15/14 TWD USD $ ) Sales Contracts: Amount of Amount of Counter- Forward Currency Currency Currency Currency Unrealized party of Notional Expiration to be to be to be to be Appreciation contract Amount Date Received Received Delivered Delivered (Depreciation) JPM 9/15/14 USD $ ) CLP $ ) $ STA 9/15/14 USD ) KRW ) ) JPM 9/15/14 USD ) SEK ) $ $ ) Counterparty abbreviations: CITI – Citigroup, Inc. JPM – J.P. Morgan Chase Bank, N.A. STA – State Street Bank & Trust Co. Currency abbreviations: CLP – Chilean Peso ILS – Israeli Shequel KRW – South Korean Won SEK – Swedish Krona SGD – Singapore Dollar TWD – Taiwan Dollar USD – U.S. Dollar The accompanying notes are an integral part of these financial statements. 23 Samson STRONG Nations Currency Fund Statement of Assets and Liabilities August 31, 2014 ASSETS Investments, at value (cost $68,969,106) $ Foreign currency, at value (cost $7,233,658) Receivables: Unrealized appreciation on forward currency exchange contracts Dividends and interest Other assets TOTAL ASSETS LIABILITIES Payables: To affiliates To adviser Unrealized depreciation on forward currency exchange contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments ) Forward contracts ) Foreign currency translation ) NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 24 Samson STRONG Nations Currency Fund Statement of Operations For the Year Ended August 31, 2014 INVESTMENT INCOME Interest income $ TOTAL INVESTMENT INCOME EXPENSES Management fees Administration and accounting fees Transfer agent fees and expenses Federal and state registration fees Custody fees Audit and tax fees Legal fees Chief Compliance Officer fees Reports to shareholders Trustees’ fees and related expenses Distribution Fees – Investor Class(1) Service Fees – Investor Class(1) 52 Interest Expense 6 Other expenses TOTAL EXPENSES Less expense waiver by Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments ) Forward contracts ) Foreign currency translation ) ) Net change in unrealized appreciation (depreciation) on: Investments Forward contracts ) Foreign currency translation ) ) NET REALIZED AND UNREALIZED LOSS ON INVESTMENTS ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) Investor Class shares converted to Institutional Shares on May 30, 2014. See Note 1 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 25 Samson STRONG Nations Currency Fund Statements of Changes in Net Assets Year Ended Year Ended August 31, 2014 August 31, 2013 FROM OPERATIONS Net investment loss $ ) $ ) Net realized loss on: Investments ) ) Forward contracts ) ) Foreign currency translation ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Forward contracts ) ) Foreign currency translation ) ) Net decrease in net assets from operations ) ) FROM DISTRIBUTIONS Net investment income – Institutional Class ) ) Net investment income – Investor Class(1) — ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class(1) Proceeds from exchange of Investor Class(1) — Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Institutional Class ) ) Payments for shares redeemed – Investor Class(1) ) ) Payments for exchange to Institutional Class(1) ) — Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Year — End of Year $ $ UNDISTRIBUTED NET INVESTMENT LOSS $ ) $ ) Investor Class shares converted to Institutional Shares on May 30, 2014. See Note 1 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 26 Samson STRONG Nations Currency Fund Financial Highlights Institutional Share Class Per Share Data for a Share Outstanding Throughout Each Year Year Ended Year Ended August 31, 2014 August 31, 2013 Net Asset Value, Beginning of Year $ $ Income from investment operations: Net investment loss(1) ) ) Net realized and unrealized loss on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income ) Total distributions paid — ) Net Asset Value, End of Year $ $ Total return )% )% Supplemental Data and Ratios: Net assets, end of year (000’s) $ $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses % % After waivers and reimbursements of expenses % % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses )% )% After waivers and reimbursements of expenses )% )% Portfolio turnover rate % % Per share net investment loss was calculated using average shares outstanding. Rounds to less than $0.005 per share. The accompanying notes are an integral part of these financial statements. 27 Samson STRONG Nations Currency Fund Notes to Financial Statements August 31, 2014 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Samson STRONG Nations Currency Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to generate positive returns with limited drawdowns over full market cycles through investments in currencies, securities, and instruments that are associated with strong nations.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund currently offers only Institutional Class shares. Effective May 30, 2014, the Fund ceased offering its Investor Class shares to the public and began offering Institutional Class shares only.The remaining Investor Class shares converted to Institutional shares on May 30, 2014.The Fund became effective on August 31, 2012 and commenced investment operations on September 1, 2012.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Samson Capital Advisors LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures 28 Samson STRONG Nations Currency Fund Notes to Financial Statements (Continued) August 31, 2014 approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). 29 Samson STRONG Nations Currency Fund Notes to Financial Statements (Continued) August 31, 2014 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2014: Level 1 Level 2 Level 3(3) Total Equities(1): Gold Funds $ $
